NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 17a0432n.06

                                           No. 15-6076

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                  FILED
                                                                                 Jul 24, 2017
UNITED STATES OF AMERICA,                                )                  DEBORAH S. HUNT, Clerk
                                                         )
       Plaintiff-Appellee,                               )
                                                         )      ON APPEAL FROM THE
v.                                                       )      UNITED STATES DISTRICT
                                                         )      COURT FOR THE EASTERN
DENNIS DEWAYNE PLEMONS                                   )      DISTRICT OF TENNESSEE
                                                         )
       Defendant-Appellant.                              )


       Before: BATCHELDER and KETHLEDGE, Circuit Judges; LEVY, District Judge.

       KETHLEDGE, Circuit Judge. In 2014, Dennis Plemons pleaded guilty to being a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). At sentencing, the district court

found that Plemons had three prior convictions for violent felonies under the Armed Career

Criminal Act (ACCA), 18 U.S.C. § 924(e), which triggered a mandatory-minimum sentence of

15 years. One of those convictions was for Tennessee aggravated burglary, Tenn. Code Ann.

§ 39-14-403. At the time of Plemons’s sentencing, that crime constituted a violent felony for

purposes of the ACCA under our decision in United States v. Nance, 481 F.3d 882 (6th Cir.

2007). In United States v. Stitt, however, we overruled Nance and held that a conviction for

Tennessee aggravated burglary is not a violent felony under the ACCA. --- F.3d ---, 2017 WL
2766326 (6th Cir. 2017) (en banc). Plemons’s conviction for that offense therefore was not a




       
       The Honorable Judith E. Levy, United States District Judge for the Eastern District of
Michigan, sitting by designation.
United States v. Plemons, No. 15-6076


violent felony under the ACCA. We vacate Plemons’s sentence and remand for proceedings

consistent with this opinion.




                                        —2—